DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 January 2022 has been entered.
Claim Objections
Claim 1 is objected to because of the following informalities:  In Claim 1, last line, “presents a contact angle is greater” should be written “presents a contact angle greater.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation “the deposit consisting of adhesive fibers and inert substrate.” The limitation is indefinite, because Claim 13, from which Claim 14 depends, recites a deposit consisting of adhesive fibers on an inert substrate, not a deposit consisting both of adhesive fibers and inert substrate. Examiner considers the limitation to include the interpretation “the deposit consisting of adhesive fibers on the inert substrate” as in Claim 13.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-6, and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalayci (US 2007/0190319).
Regarding Claims 1-2, 4, and 11, Kalayci (US’319) teaches a method for adhering particles on an inert substrate for the manufacture of hydrophobic surfaces [0033], characterized in that it comprises the following steps: a) deposit adhesive fibers (Abstract) on an inert substrate selected from a thermoplastic polymer or biopolymer (Claim 15 and “TECOPHILIC SP-80A-150 TPU” which is a polyether polyurethane and biomedical material) or polyester [0049], by means of an electro-hydrodynamic (electrospinning) process [0009]; c) distribute particles of a size between 0.001 nm and 100 micron (e.g. 0.78 micron polystyrene particles, [0019, 0037]) on the adhesive fibers obtained in step (a) or (b) by means of deposition (Abstract); and d) thermally treat the deposit obtained in (c) at a temperature i.e. hydrophobic [0033]).
US’319 fails to teach c) homogeneously distributing particles. However, US’319 suggests that a coating of fibers and particulates should have uniform particulate distribution and distribution for optimal efficiency [0010]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of US’319 by homogeneously distributing particles in order to obtain homogeneous properties of the final product, especially since US’319 suggests uniform distribution of particles for optimized efficiency.
	Regarding Claim 5, US’319 suggests a substrate can be a polysaccharide (cellulose) (Claim 15).
Regarding Claims 6 and 8, US’319 teaches fibers comprising polycaprolactone (biodegradable polyester) [0017, 0022] and polyamide (Abstract; [0005, 0027].
Regarding Claim 9, the fiber can have a diameter smaller than 5 micron (Claim 1; [0008, 0038, 0053]).
Regarding Claim 10, the deposit obtained after step (a) can have a thickness between 1 to 300 microns or 5 to 200 microns [0019], including 12 microns thick [0036] and preferably no more than 20 microns or 10 microns for fine fiber material [0038].
Regarding Claim 12, US’319 suggests that an aero-hydrodynamic process with blow spinning can be used instead of electro-spinning as an obvious substitute. It is obvious to substitute one known method for another.
Claims 13-14 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalayci (US 2007/0190319) as applied to Claims 1 and 2 above, and further in view of Kalayci (US 2009/0065436).
Regarding Claims 13-14, US’319 teaches processes utilizing pressure [0007], but fails to teach thermally treating the deposit consisting of adhesive fibers on the inert substrate obtained in step a) (e.g. between steps a) and b)). Kalayci (US’436) teaches an analogous method for applying fibers by electrospinning [0104] and additionally suggests that fibers can be subject to heat treatment and pressure to a form a network [0042]. US’436 does not require the heat to be so high as to melt the fibers, since they can be softened [0043] and the heat is lower than a temperature of degradation. The pressure can be up to about 34.5 bar (e.g. 500 psi) with adjustments varied to achieve a desirable structure [0043]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of US’319 in view of US’436 by applying a pressure of between 0.1 and 100 bar, including less than 30 bar, during heat treatment through routine optimization to achieve a desirable fiber structure.
Regarding Claims 16-18, US’319 fails to teach nanoclay, nanosilica, carbon nanotubes, carbon nanofibers, or polystyrene, for example. US’436 suggests that particulates incorporated into fibers of a filter can include polystyrene, nanoclay, nanosilica (e.g. from 0.01 to 500 microns), and carbon nanotubes and nanofibers (“wires,” “nanoropes”) [0068, 0064]. Although US’436 fails to use the term “nanoclay” or “nanosilica,” the suggestion to use particles down to 0.01 microns (i.e..
Claims 19 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalayci (US 2007/0190319) as applied to Claim 1 above, and further in view of Porbeni et al. (US 2012/0315225).
Regarding Claim 19, US’319 fails to teach hydroxyapatite. Porbeni et al. (US’225) is analogous art which teaches electrospinning fibers for applications including filters [0267-269] and suggests that hydroxyapatite can be used as a particularly useful particulate filler in fibers to help control degradation rate of polymeric fibers [0210]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of US’319 by using hydroxyapatite as a particle, because US’225 suggests its use as a particle within fibers to control rate of degradation.
Particles deposited onto a web of fibers, pretreated with adhesive, by air spraying (Calderas et al. (US 2016/0000291)
	Regarding Claim 25, US’319 teaches heat treating the deposit (Examples 4-5), but fails to teach an oven. US’225 teaches an oven for heating a web of fibers [0296,0299]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of US’319 by heating the deposit using a conventional oven for heating and because US’225 suggests an oven for heating fibers.
Claims 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalayci (US 2007/0190319) as applied to Claim 1 above, and further in view of Renn et al. (US 2006/0163570).
Regarding Claims 20-22, none of Claims 1 or 20-22 require any specific particles. US’319 fails to teach that step c) is carried out specifically by aero-hydrodynamic deposition, for example. Renn et al.  (US’570) teach that particles can be formed by ultrasonic or pneumatic nebulization, for example [0037]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of US’319 by forming particulates by known techniques for forming particles, and US’570 suggests that ultrasonic and pneumatic nebulization were known techniques for forming particles at the time of invention.
Response to Arguments
Applicant’s claim amendment, filed 03 January 2022, with respect to the rejection of Claims 1-2, 4-6, 8-14, 16-22, and 25 under 35 USC 112(a) has been fully considered and is persuasive.  The rejection of Claims 1-2, 4-6, 8-14, 16-22, and 25 under 35 USC 112(a) has been withdrawn. 
Applicant’s claim amendment, filed 03 January 2022, with respect to the rejection of Claims 1-2, 4-6, 8-13, 16-22, and 25 under 35 USC 112(b) has been fully considered and is persuasive.  The rejection of Claims 1-2, 4-6, 8-13, 16-22, and 25 under 35 USC 112(b) has been withdrawn. 
Applicant's arguments filed 03 January 2022 with respect to the rejections of Claim 14 under 35 USC 112(b) and of Claims 1-2, 4-6, 8-14, 16-22, and 25 under 35 USC 103 have been fully considered but they are not persuasive. 
The amendment of Claim 14, filed 03 January 2022 raises a new issue under 35 USC 112(b).
In response to Applicant’s argument that Kalayci fails to disclose every requirement of Claim 1, because the abstract and other portions of the specification indicate that two different poiymer fibers are combined and the combination provides a material with elasticity and tackiness (Remarks, p. 10), Kalayci (US’319) actually teaches a combination of two polymers providing “a fine fiber or a fine fiber structure” (Abstract), NOT two different polymer fibers. A blend of two polymers is electrospun [0052]. The fibers are adhesive, since it is the combination of polymers which makes the fiber adhesive (Abstract; [0049]).
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346. The examiner can normally be reached 9:30-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712